7 oe Southern Distr! of New York

Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 1 of 18

— United Stakes Dist ict Court -

 

 

 

- United States of America

ee Deloalal

 

a

i Please Talee Nobice the de Condon! Lory
— Mhike ual move before the Honorable ded S Roto

—

 

 

lof the United States Disuct Court Lae Hre Southern

—  Dishackof New Yorkot Pre United States Couch.
at house. \ocated af S00 Pear) Street News Yor WY ,

 

phe

cn aneaele (OOO as 2ON AS. defendan b con be leord for an

| o VO rder_geoming the following relict: ete

 

1) Dismiss Indictment in connechon voit my |

bY A Brther vehief asthe Cork deoms.yust ond

 

 Rehmmmary Stokemenf
). Thys.assues anise because defendantCLory

White) usas slyedt to-gn lle alonrest on Mareh

1.2014. The United Stotes BHorney's office stated

 

 

a 1G .
co hot Mr \ late WWIHAS. Wes ted pursuant boa parole.
revocation warrant lou: - paperwork ateche bo

 

Anis Declaraban sndicabes that the. parole. usarreant

 

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 2 of 18

| ‘obs not \ssued unh| opproximetely five. hour s.

after My White MSO role | into custody. Be AUS
Ithe arres} uses Wegal, Has Ddickment must be
Dismiss. 4

The Liecal Mee
2) Mr \ hike was arrested at o proximately 1!46 an
on Moreh 1 201% in front of 1150 Sedgurcl

+ :

Merve \n re Bronx. “The orvest Vt Por ottocled. a
\neve bo OS Ex laloit A indicates Hhat € Seined

endence cluded “tep Cherotce.cnd c quainhly of
LMAr\WaNtds 7

'3) re Government state Hot My \Whibe WIGS
ovrested pursuant +O 0 Nev Yor \ stobe poyole
vevocation Uiorran k, lout Une Warrant IAS not \$su]e.
unl approximately five \ours ether Mr White
was balten mbo Custody.

\ a
a) Athached hevels as Exhilat B \s. 0 Parole Chronolosea|
Newer (the “Deport produced by Ye New Yor |
S ate Department of Corrections.ond Communrdy _
Supervision DOCS ) +o the odor ney re resenting -
Ny, White Yh his avole revocation case. Ihe epar }+
oo. ushith consists oP catinne -Stoinped log mainterned |

. ‘ny Vi nbees Supernising parole officer -yeveols

| Vhot Mr. White's Supervising parole officer learned

at approximately W:00 am an March 12614 hot
M: Whie vas . the cuslady of Detechue Noe

 

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 3 of 18

Ger oo\olas on KNPD officer nc tameloand Securdy...
Tog Whoree.. ne

ed 5) A POKING fel y 25 minutes lobenthe PO vole-officer. wo
7 “hekered velo he Daepoy Fanbther Phare callap _
~ ahh Detective Ger oulalus stated Vr ot Me\Whie

a “woos lsenng ds atehed under Sux veillance for. SOME
—_ Mynne nous Sind Phat. “leased ain “ain invest igakion into.
robber 06, Mic White was to\len into _CUstady. Co
| Hoprommarely one hate otter thatot \2 lemon |

_ | (| Moarceh . New Hrrest \Norront Us0s awed by —
DOCS. Ex fat 2, -

oe ww Nhe me\as est Wit ‘ron. LAI s foxed. Ly Detechve Geras\aXs
a. ot AO pm, opprox imately £ye-and one half ours oo.
ne lof ter | Me. WN \h betas copprehended, La. Because. a
eee hot arrest warrant Wwos.not created onbl afer Mr -
ll Ainfe's ox rest it comnat le, relied upon Le proude ae
—Nowatul \oasis far Hre oxrest.
©) En Phe absence of on arrest warrant exighng
ee ‘at Ve hime. of Ve. orvesh the. ’ cvemnment has. not oy
_ Stated any lauitu | vost Croton’ for. Mr. White's arrest,
| Aso resol SHE. TLLEGAL RBRAEST- must be _
oh ais WM\SS.7. Fysturule. u| (AGA ) Une defendant lee. a

ane Shown Une Wwerrarnt at OV. soon otter _anarrest._ _

| Bushyw U.S 2% F 2d 329 (1 Cr IMI)

  

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 4 of 18

Conclusion

$) For Hye. Furegoing TLQASONns. Mv. \N be. respect |
WNONCS Lhe Court Ly fisnoies (1) The wndictiment oh
IQ) ol \\ Leuiks" From sl \ regal OVYCET.

: are 120
D re ‘ yo ety Schade

“by Len Wig

Reel Yh

Rober} ‘Bob:

 

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 5 of 18

Exhibit A |

 
 

Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 6 of 18

Lerman, Kevin

From: Moore, Tatanisha (DOCCS) <Tatanisha.Moore@doces.ny.gov>

Sent: Tuesday, April 16, 2019 9:21 AM

To: Lerman, Kevin
Ce: Felmine, Beverly (DOCCS)
Subject: Emailing: ATTOGOO2

 

 

 

 

 

 

 

RECORD STATUS: NYSID ENTERED Arrest ID: B19610354-R
Arrest Location: FRONT OF 1750 SEDGWICK AVENUE Pet: 046

 

 

 

_ a
Arrest Date: 03-07-2019 = Processing Type: ONLINE §=© Current Location Perpetrator:

Time: 07:40:00 DCJS Fax Number: BOCOS032 Borough: Bronx

Sector: £ Speciai Event Code: NO - Type: ALE PD LOCATIONS

Strip Search Conducted: NO DAT Number: 0 Location: 044 PRECINCT

Viper Initiated Arrest: NO

Stop And Frisk: NO Return Date: 0006-00-06 -
’ Serial #: 6000-000-000¢0

 

 

 

 

ARREST DATA - COMPLAINT NOT REQUIRED

 

Jurisdiction: NYPD NYC School Safety Data: NYC Transit Data:
Premises: STREET On School Property: Station:
Location Within: CAR Schoo! Type: Line #:
Occur.Date/Time; 2019-03-07 - 07:40 School Num: Location:
NYE Housing Development: School Name:

 

Offense Location: FRONT OF 1750 SEDGWICK AVENUE Borough: BRONK

 

 

CHARGES:

 

 

Arrest #: B19610354

 

 

CHARGE ATTEMPT? LAW CODE CLASS TYPE COUNTS DESCRIPTION
1 CRIM POSSESSION MARIRUANA-STH

 

TOP No PL 221,10 Mi B
#02 No FOAS00.00 29 1 NYS PAROLE

 

 

 

 
 

 

Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 7 of 18 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. {How Arrest came about: f Injuries: ay mallies: Test Given: Reason Vehicle Not Forfeit:

. Blood Urine Urine Oral Fluic Oral Fluid Breath Breath .

reeog Specimen Specimen Specimen Specimen Specimen Specimen Sample Sample a
. Refused: Taken: Refused: Taken: Refused: Refused: Reading: ‘

Rote: Department: Tax: . Shleid: . . . . . IDTU/Blood
IDTU Technician [NYPD 0 Command: 0 Rank: Last Name: {/FirstName: }}Ml: Case No:
Rois Person Department: Tax: Command: Shield: Rank: Last Name: First Name: |[Mi
Role:
Supv in Charge |/|/Department: Tax: Command: Shield; Rank: LastName: |/FirstName: |}Mi:
of Checkpoint .
DETAILS: : . Arvest #: B19610354

 

 

AT TIP/O DEFENDANT WAS ARRESTED ON A NYS PAROLE VIOLATION WARRANT. AT THE TIME OF HIS ARREST THE DEFENDANT WAS IN
POSSESSION OF A 2012 GRAY, JEEP GRAND CHEROKEE, PA REGISTRATION JZD-3460. SEARCH INCIDENTAL TO ARREST FOUND THE DEFT TO
ALSO BE IN POSSESSION OF A QUANTITY OF MARJJUANA THAT FIELD TESTED POSITIVE BY A/O.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEFENDANT: WHITE, LARRY nysip#: 01472859N = fArest #: B19610354
Nick/AKA/Malden: LO Height: SFT L1EN Order Of Protection; NO
Sex: MALE Weight: 175 Issuing Court:
Race; BLACK Eye Color: BROWN
Docket #;
Age: 32 Hair Color: BLACK
Date Of Birth: 02/43/1987 Hair Length: BALD Expiration Date:
U.S. Citizen: YES Hair Style: BALD Relation ta Victim: STRANGER
Place Of Birth: NEW YORK Skin Tone: DARK Living together: NO
Is this person not Proficient in NO Complexion: CLEAR Can be Identified: NO
Engiish?:
Hf Yes, Indicate Language:
O79-72-
Accent: NG Soc.5 ity #:
€ oe-security 8 196g Gang/Crew Affiliation: YES
Occupation: NONE Name: BLOODS / 9-TREY
Identification iD: None Identifiers: BEADS
[dentification :
: cee, APPARENTLY Lic/Permit
Physical Condition: NORMAL Type:
Brug Used; NONE Lic/Permit No:
; LOCATION ADDRESS ciTy STATE/CNTRY ZiP APT/ROOM PCT
HOME-PERMANENT 2457 8 AVENUE MANHATTAN NEW YORK 4B 032
Phone # and E-Mail Address: CELL: 917- [Geil Phone # || Carrier Other {Make |iModel insured
667-6539 S176676539 {/ATT- APPLE |j6 NO
IMEI - 358370064900751 CINGULAR |
N.Y.C.H.A. Resident: NO N.Y.C. Housing Employee: NO On Duty: NO
Development: N.Y.C. Transit Employee: NO
Physleal Force: USED
Gun:
Weapon Used/Possessed: NONE Make: Recovered:
Non-Firearm Weapon: Color: Serial Number Defaced:

 

 

 

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 8 of 18

 

 

 

 

 

 

 

 

 

 

Other Weapon Description: Caliber: Serial Number:
Type:
Discharged: NO
Used Transit System: NO
Station Entered;
Time Entered:
Metro Card Type:
Metra Card Used/Poses:
Card #:
CRIME DATA DETAIES
STATEMENTS MADE YELLED “YO MY-PHONE TO A FEMALE THAT LISTED CELL PHONE WAS RECOVERED F
METHODS OF FLIGHT NONE
MODUS OPERANDI FOLLOWED VICTIM ALONG STREET
MODUS OPERAND} ROSBERY
ACTIONS TOWARD VICTIM INJURY USING PHYSICAL FORCE
CLOTHING HEADGEAR - BASEBALL HAT - MULTI COLORED OR STR
CLOTHING OUTERWEAR - SNORKEL, SKL, HOOBED JACKET - BLACK
CLOTHING ACCESSORIES - FEANS - BLACK
CLOTHING FOOTWEAR - SNEAKERS - BLACK
CHARACTERISTICS LEPS
CHARACTERISTICS SIDEBURNS
CHARACTERISTICS BALD
CHARACTERISTICS BEARDED
CHARACTERISTICS GOATEE
BODY MARKS ARM -TATTOO(CAN NOT DESCRIBE)
BODY MARKS ARM -TATTOO|CAN NOT DESCRIBE)
IMPERSONATION UNKNOWN
JUVENILE DATA: Arrest #: B19610354
Relative Notified: Personal Recog:
Number Of Priors: 0 Name:
School Attending: Phone Called:
Mother's Maiden Name: Time Notified;

 

 

 

ASSOCIATED ARRESTS:

ARREST ID COMPLAINT #

Arrest #: B19610354

 

 

 

 

 

 

 

 

 

 

 

 

_ VIN: Arrest #:
VEHICLE: # 1 of 7 1CARJFAG6CC353297 B19610354
[Vehicle Was: USED IN A CRIME || Vehicle Stolen/Attempted Stolen From: |nvoice

 

 

3

 
 

Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 9 of 18

 

 

 

 

 

 

 

 

Plate(s}: Vehicle Recovered Prior To Alarm:
Number of Plates; 1 Year: 2012 Alarm #:
License Plate #: JZD8460 Make: JEEP Precinct: 660
State: PA Madel: GRAND CHEROKEE Date:
Explres: 2021 Style: CARRY-ALL (E.G. BLAZER, JEEP) |
Time:
Type: Color: GRAY .
Transmitted By:
Ins, Code:
Policy #:
Vehicle Condition: i Held For Forfeiture:

 

 

 

 

 

 

DEFENDANTS CALLS: Arrest #: B19610354

CALL # NUMBER DIALED NAME - PROVIDED BY DEFENDANT NAME AS LISTED IN CELL PHONE RELATIONSHIP CALL COMPLETED
1 917-383-7731 MOM,MOM UNK

 

 

 

 

 

 

 

 

 

 

 

 

 

MOTHER YES
2-201-674-1397 LL UNK BROTHER YES
INVOICES: Arrest #: B19610354
INVOICES COMMAND PROPERTY TYPE VALUE
2000850827 044 MARIUANA/HASHISH
2000850829 044 CURRENCY - US

 

 

 

 

ARREST RULES:

ARREST PROCESSING TYPE : 0

OFFENCE BATE : 03/07/2019

AGE AT TIME OF OCCURRENCE : 32

AGE BAND : B_LRTA_2018

JUV. OFFENDER CHARGE : , IS JUV .OFFENDER : FALSE
JUV. DELINQUENT CHARGE :, IS JUV.DELINQUENT : FALSE
JUV. ADOLESCENT CHARGE :, Is ADOLESCENT : FALSE

Arrest # B19610354

 

 

 

 

 

 

 

 

ARRESTING OFFICER: DT3 JAMES J GRZELAK Arrest #: B19610354

 

Farce Used; no

 

Tax Number: 948573 On Duty: YES
Other 10 (non-NYPD): 948573 In Uniform: NO Types
Shield: 4924 Squad: SM Reason:

Department: NYPD Chart: 97

Officer Injured: NO

Command: 534 Primary Assignment: INVESTIGATIVE Officer Body Worn Camera: NO

TRI Nurnber: 0000-000-00000 Suffix: 0

 

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 10 of 18

Arresting Officer Name: : Tax #: Command: Agency:
DT3 GRZELAK, JAMES J 948573 539 NYPD

Command: Agency:
NYPD

Supervisor Approving: Tax #:

SDS TYSDAL KENNETH 945998 539

Report Entered by: Tax #: Command:

Agency:
DT2 SICILIANG, GRE 928874 539 NYPD

 

 

 

 

 

END OF ARREST REPORT
619610354

Carmen Gonzalez

Investigator/Parole Officer-HIDTA/CS Operations Center

Department of Corrections and Community Supervision

250 Vesey Street
New York City, NY 10281

212-239-6159 | carmen. gonzalez@doccs.ny.sov

www.doccs.ny.qov

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 11 of 18 .

Exhibit B

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 12 of 18.

CMSCHRONx x x NEW YORK STATE - boCcCS x xX BATE: 04/10/2019
COMMUNITY SUPERVISION PAGE: 1
PAROLEE CHRONO REPORT
FROM 01/07/2019 THRU 03/08/2019

NAME: WHITE,LARRY AREA: BROOKLYN ITI
NYSID: 01472859N . SPO NAME: LUCAS,LACHONDA

DIN: 10A49609 PO NAME: DANDRIDGE, SHANAVIA
DATE TEME TYPE ACTIVITY LOCATION

 

ENTERED BY: ANTOTNE,SIMONE A

AREA: MANHATTAN II SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SEWONE
03/07/2019 05:40PM TELEPHONE FROM OTHER LAW
PO. A PHONE CALL FROM DET GRZELAK PHE
ATS STHAT "WAS! SENT. ‘TQ. HIM. DET. GREZLAK
ROW; 3/8/19° AT-LPM ‘AT HIS OFFICE LOCATE AT
W THE SURVEILLANCE VIDEO AND AUDIO TAPPING REGARDING P.
SPQ REVIEW: 03/18/2019

   
 
 
 

   
 

ENTERED BY: ANTOINE,SEMONE A . .
AREA: MANHATTAN IT SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SEMONE

03/07/2019 04:34PM LETTER TO, OTHER
PO TEXTED DET GRZELAK PH# ae: SINFORM. HIM-THAT. <IS,-ET. -EMPERATLVE THAT.
‘PO MEET WITH HIM TODAY OR TOMORROW, 3/8/19. BEFORE 12NOON TO VIEW THE SURVEILLAN
CE VIDEO AND LISTEN TO THE AUDIO TAPES REGARDING. P. THE TEXT-ALSO STATES THAT T
HE °WARRANT WILL. BE LIFTED IF PO: LS UNABLE TQ MEET TO VERIFY. P IN THE VIDEO.
SPO REVIEW: 03/18/2019
ENTERED BY: GONZALEZ,CARMEN
AREA: MANHATTAN II SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE, SIMONE
03/07/2019 03:18PM COMMAND CTR CALL FROM 24/ FIELD ALERT!

LAW ENFORCEMENT
«REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87(2)(A), (B), CF), AND (G) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5(C) (2)
ENTERED BY: ANTOINE,SIMONE A |
AREA: MANHATTAN II SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
03/07/2019 01:12PM TELEPHONE FROM OTHER LAW ENFORCEMENT:
DET GRZELAK CONFIRMED THAT HE RECEIVED FAXED WARRANT. DET GRZELAK REPORTED THAT
HE WELL EMAIL COMPLAINT REPORT; AND OTHER INFO HE HAS RELATING TO P’S CASE. DET
GRZELAK ALSO MENTIONED THAT HE IS AVAILABLE FOR ANY PAROLE HEARING OR TO ANSWER
ANY QUESTIONS THAT MAY ARISE REGARDING P.
SPO REVIEW: NONE
ENTERED BY: ANTOINE,SIMONE A
AREA: MANHATTAN II SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
03/07/2019. 01:10PM LETTER ‘TO OTHER
WARRANT FAXED TO DET JAMES GRZELAK FAX# 718-590-5557;
SPO REVIEW: NONE

ENTERED BY: MEDINA;MIGUEL

 
 

AREA: MANHATTAN It SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
0370772019: THER: WORK- WARRANT ISSUED AREA OFFICE
NEW TARR 10167" ISSUED#ON 0370772019

ree re eee ee ee eee ee

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 13 of 18

CMSCHRONx = x NEW YORK STATE - Doccs x * x DATE: 04/10/2019
COMMUNITY SUPERVISEON PAGE: 2
PARGLEE CHRONO REPORT
FROM O1/07/2019 THRU 03/08/2019

 

NAME: WHITE,LARRY , AREA: BROOKLYN III
NYSED: 01472859N SPO NAME: LUCAS,LACHONDA
DIN: lOAG699 PO NAME: DANDRIDGE, SHANAVIA
DATE TIME TYPE ACTIVITY LOCATION
ENTERED BY: ANTOINE,SIMONE A
AREA: MANHATTAN IT SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
-03/07/201911:35AM LETTER FROM OTHER LAW ENFORCEMENT

 

 

PO.RECEIVED A TEXT FROM DET GEROULAKIS ING THAT DET JAMES GRZELAK. WILL BE H’
“ANDUENG'P*S. CASE. DET GRZELAK PH# 1s aia AND HIS EMAIL ADDRESS IS JAME
S.GRZELAK@NYPD.ORG.

SPQ REVIEW: NONE

ENTERED BY: ANTOINE,SIMONE A
AREA: MANHATTAN ITI SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
(2019 _11325AM FELEPHONE ‘LO OTHER... ‘LAW. “ENFORCEMENT

   

“NG “POSAND! 'SPO MEDINA WAS INFORMED THAT P. WAS “BEING WATCHED ° UNDER” ‘SURVE EL
ANCE FOR SOME. -T-IME’ NOW.: TN SETTING Ue ROBBERIES . WITH FELLOWGANG MEMBERS « ‘BASED’

  

SPO REVIEW: 03/07/2019
ENTERED BY: MEDINA, MIGUEL
AREA: MANHATTAN IX SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
83/07/2019 11:25AM SUPVY STANDARDS CONFERENCE
*REDACTED - THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87C(2)CA),. CB), CE?, AND (CG) GF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000.5(C)C2)
ENTERED BY: ANTOINE,SIMONE A
AREA: HANHATTAN TIT SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
SCETTERS FROM: S LAW ENFORCEMENT
RSOULAKIS NYPD FROM THE HOMELAND -SECURITY::GAN
Ts 4E TEXT STATES THAT P WAS CURRENTLY IN THETR CUS

TODY AND REQUESTED A ‘CALL RETURN.
SPO REVIEW: NONE
ENTERED BY: REID, KENEISHA
AREA: MANHATTAN II SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
REPORT TAKEN BY: REID,KENEISHA :
02/28/2019 06:00PM PROGRAM VISIT W/OTHER
CONTACT ADDRESS: 150 EAST 121ST STREET,NEW. YORK,10035
PO REID CONDUCTED A PROGRAM VISIT. PO SPOKE WITH THE GROUP FACILITATOR WHO REP
ORTED P WAS PRESENT AND JUST LEFT. PO WAS ALSO INFORMED THAT BECAUSE P HAS TO
MAKE UP TWO MORE GROUPS BEFGRE HE GET HIS CERTIFICATE OF COMPLETION.
SPO REVIEW: NONE

ENTERED BY; PAREDES,;CLAUDIO W

AREA: MANHATTAN II SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SEMONE
REPORT TAKEN BY: PAREDES, CLAUDIO

02/27/2019 03:45PM SUPV STANDARDS CONFERENCE REVIEWED CONDITY

CONTACT ADDRESS: MANHATTAN 2 AREA OFFICE

CASE DISCUSSED WITH PO ANTOINE. THERE HAS BEEN NO PROBLEMS OR CHANGES REPORTED
P. ATTENDING ANGER MANAGMENT PROGRAM AT. HARLEM RE-ENTRY.

SPG REVIEW: 02/27/2019

  

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 14 of 18

CMSCHRONx * * NEW YORK STATE - DOCCS x x DATE: 94/10/2019
COMMUNETY SUPERVISION PAGE: 3
PAROLEE CHRONO REPORT
FROM 01/07/2019 THRU 03/08/2019

 

NAME: WHITE,LARRY AREA: BROOKLYN III
NYSTB: 01472859N SPGQ NAME: LUCAS,LACHONDA
DIN: LOAG6O9 PG NAME: DANDRIDGE, SHANAVIA
DATE TEME TYPE. ACTIVITY LOCATION
ENTERED BY: ANTOINE,SIMONE A
AREA: MANHATTAN II SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
02/21/2019 G5:50AM HOME VISIT W/PAROLEE CURFEW

CONTACT ADDRESS: 2451 8TH AVE#4B,NEW YORK,10026
PO-AND PO ESTEVES MADE CONTACT WITH P AT HIS APPROVED RESIDENCE DURING CURFEW H
OURS. NO ISSUES REPORTED.
SPO REVIEW: NONE
ENTEREB BY: ANTOENE,SEMONE A
AREA: MANHATTAN EI SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
02/20/2019 11:00AM OFFICE REPORT W/PAROLEE REVIEWED CONDITE

: CURFEW DISCUSSED
P MADE HIS GFFICE REPORT. P CONTINUES TO RESIDE AT HIS APPROVED RESIDENCE WITH
HIS COUSIN. P DENIES HAVING LE CONTACT OR DRUG/ALCOHOL USAGE. P VERIFIED PH#¥ 91
7°667-65359, P REPORTED THAT HE CONTINUES TO ATTEND THINKING FOR CHANGE ON THURS
DAYS. NRD 3720/19 @ 11AM.
SPO REVIEW: NONE
ENTERED BY: ANTOINE,SIMOGNE A
AREA: MANHATTAN IT SPQ NAME: PAREDES,CLAUDIO PO NAME: ANTOINE;SIMONE
01/30/2019 12:55PM OFFICE REPORT W/PAROLEE REVIEWED CONDITI

CURFEW DISCUSSED
P MADE HIS OFFICE REPORT. P CONTINUES TO RESIDE AT HES APPROVED RESIDENCE WITH
HIS COUSIN. P DENTES HAVEING LE CONTACT OR DRUG/ALCOHOL USAGE. P VERIFIED PH# 91
7+667-6559. P REPORTED THAT HE CONTINUES TO ATTEND THINKING FOR CHANGE ON THURS
DAYS. NRD 2/20/19 11:00AM. P VERIFIED PH# 917-667-6539. P REPORTED THAT HE IS P
LANNING TO FILL OUT A JOB APPLECATION AT THE MOUNT SINAI HOSPITAL FOR A MAINTEN
ANCE POSITION ON 2/22/19. NRD 3/20/19 @ 10AM.
SPG REVIEW: NONE
ENTERED BY: ANTOINE,SIMONE A
AREA: MANHATTAN IT SPO NAME: PAREDES,CLAUBIO PO NAME: ANTOINE, SIMONE
O1/29/2019 06:15AM HOME VISIT W/PAROLEE CURFEW
CONTACT ADDRESS: 2451 8TH AVE#4B,NEW YORK, 10026

PO AND PO REID MADE CONTACT WITH P AT HIS APPROVED RESIDENCE. NO ISSUES REPORTE
D. :

SPQ REVIEW: NONE

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 ‘Page 15 of 18

CMSCHRON® * * NEW YORK STATE - DOCCS xR ¥ DATE: 04/10/2019
COMMUNITY SUPERVISION’ , PAGE: _ «&
PAROLEE CHRONO REPORT
FROM 01/07/2019 THRU 03/08/2019

 

NAME: WHITE,LARRY AREA: BROOKLYN III
NYSID: 01472859N SPO NAME: LUCAS,LACHONDA
DIN: LOAG6D9 PO NAME: DANDRIDGE,SHANAVIA
DATE TINE TYPE ACTIVITY LOCATION
ENTERED BY: ANTOINE,SIMONE A '
AREA: MANHATTAN ITI SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
01/23/2019 11:15AM OFFICE REPORT W/PAROLEE REVIEWER CONDITI

CURFEW DISCUSSED
PHOTO TAKEN
; URINE/DRUG NEGATIVE

P MADE HIS OFFICE REPORT. P REPORTED THAT HE CONTINUES TO RESIDE AT HIS APPROVE
D'RESIDE WITH HIS COUSIN. P DENIES HAVING LE CONTACT GR DRUG/ALCOHOL USAGE. P V
ERIFIED PH# 917-667-6539, P REPORTED THAT HE CONTINUES TO ATTEND THINKING FOR C
HANGE ON THURSDAYS. P REPORTED THAT HE IS CURRENTLY NOT WORKING AND IS ACTIVELY
SEEKING EMPLOYMENT. P WAS GIVEN ORAL DRUG TEST THAT WAS NEGATIVE FOR ALL SUBSTA
NCES, NRD 2/6/19 LIAM.
SPO REVIEW: NONE
ENTERED BY: KAM, THOMAS
AREA: MANHATTAN IL SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
01/18/2019 02:50PM GTHER WORK
DETECTIVE VIAR FROM THE BROOKLYN JAWS UNIT REQUESTING NYSDOCCS INFORMATION ON
THE ABOVE NAMED SUBJECT. INFORMATION REQUESTED BY DETECTIVE VIAR SENT OVER TO
HIM VIA EMAIL.
SPO REVIEW: O1/18/2019
ENTERED BY: ANTOINE;SIMONE A
AREA: MANHATTAN II SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
01/16/2019 10:30AM OFFICE REPORT W/PAROLEE VOTER REGISTRATI
P MADE HIS OFFICE REPORT. P REPORTED THAT HE CONTINUES TO RESIDE WITH HIS COUSI
N AT 2451 87H AVE, APT# 4B, NY,NY. P DENIES HAVING LE CONTACT OR DRUG/ALCOKOL U
SAGE. P WAS GIVEN VOTER'S REGISTRATION PAPERWORK. P WAS INFORMED THAT HE WILL B
E PLACED ON WEEKLY GFFICE REPORT SINCE PO IS UNABLE TO HAVE CONTACT WITH HIM IN
HIS HOME. P WAS ALSO GIVEN WRITTEN AND VERBAL SPECIAL CONDITION TO NOT TRAVEL T
O THE BRONX AREA. P WAS INFORMED OF THE PAROLE FRIENDS AND FAMILY OPEN HOUSE ON
1/29/19,.. P STATED THAT HE IS NOT INTERESTED. NRD 1/23/19 a3 LOAM.
SPO REVIEW: 01/18/2019
ENTERED BY: DECKERSON, THOMAS W
AREA: RIKERS/DDOI = SPO NAME: DOUGLAS,ANTOINETTE FO NAME: ROBERSON, MARGIE
G1/11/2019 12:03PM PAROLE VIOLATION UNIT  PVU-CERT. OF DIS COURT

WARRANT #0788927, CERTIFICATE OF DISPOSITION PRODUCED FOR RI JUDICIAL CT
SPO REVIEW: NONE

ENTERED BY: ANTOINE,SIMONE A

AREA: MANHATTAN II SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
01/09/2019 01:05PM TELEPHONE TO PARGLEE

PO CONTACTED P TO CORRECT HIS NRD TO L/16/19..

SPO REVIEW: 01/18/2019

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 16 of 18

CMSCHRON® x x NEW YORK STATE - DoaCccs eK * DATE: 04/10/2019
COMMUNITY SUPERVISION PAGE: 5
PAROLEE CHRONO REPORT
FROM 01/07/2619 THRU 03/08/2019

NAME: WHETE,LARRY AREA: BROOKLYN III

NYSTID: O1472859N SPQ NAME: LUCAS, LACHONDA
DIN: 10A4609 PO NAME: DANDRIDGE,SHANAVIA
DATE TIME TYPE ACTIVITY LOCATION

 

ENTERED BY: PAREDES,CLAUDIO W

AREA: MANHATTAN II SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SEMONE-
REPORT TAKEN BY: PAREDES,CLAUDIO

01/09/2019 10:47AM SUPY STANDARDS CONFERENCE REVIEWED CONDITI

CONTACT ADDRESS: MANHATTAN 2 AREA OFFICE.

CASE DESCUSSED WITH PO ANTOINE. PO RECENTLY RECEIVED A PHONE CALL FROM A DETECT
EVE FROM THE BRONX. P. IS HANGING OUT EN THE BRONX AND MAY BE INVOLVED IN CRIMI
NAL ACTIVITIES. PG INSTRUCTED TG GIVE BRONK RESTRICTION TO SUBJECT.

SPO REVIEW: 01/18/2019

ENTERED BY: ANTOTNE,SEMONE A .

AREA: MANHATTAN ITI SPO NAME: PAREDES,. CLAUDIO PO NAME: ANTOINE, SEMONE
01/09/2019 20:20AM SPO-A/S CASE CONFERENCE

CASE CONFERENCE WITH SPO PAREDES IN REGARDS TO THE DETECTIVE FROM THE NYPD ROBB
ERY SQUAD EN THE BRONX INVESTIGATING A FEW ROBBERIES IN THE AREA AND P'S DESCRI
PTION WAS MENTIONED SEVERAL TIME BATING BACK TO JULY 2018. PO WAS INFORMED TO C
HANGE P TO WEEK REPORTING AND GIVE P GEOGRAPHIC RESTRECTIONS TO STAY AWAY FROM
THE BRONX AREA UNTIL FURTHER NOTICE.

SPO REVIEW: 01/18/2019

ENTERED BY: ANTOINE,SIMONE A>

AREA: MANHATTAN TE SPO NAME: PAREDES,CLAUDIO . PO NAME: ANTOINE,SIMGNE
01/08/2019 01:50PM TELEPHONE FROM OTHER LAW ENFORCEMENT

PO RECEIVED A PHONE CALL FROM DET. KENNETH AYALA, NYPD ROBBERY SQUAD IN THE BRO
NX, PH# 917-369-9601. DET AYALA REPORTED THAT HE IS ENVESTIGATING A FEW ROBBERI
ES IN THE BRONX AREA AND [S SEEKING INFORMATING REGARDING P SINCE HE IS ON PARO
LE. DET. AYALA STATED THAT P IS NOT WANTED AT THIS TIME BUT HIS DESCRIPTION HAS
BEEN COMING UP REGARDING DIFFERENT ROBBERIES SINCE 7/2018. DET. AYALA REPORTED

THAT HE WILE CONTINUE WITH HIS INVESTIGATION AND ASKED IF PO CAN IDENTIFY P IS
A VIDEO IS SHOWN.

SPO REVIEW: 01/18/2019

x *» * END OF REPORT * *® x

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 ‘Page 17 of 18

CMSCHRON* * * NEW YORK STATE - DOCCS x HX DATE: 84/10/2019
COMMUNITY SUPERVISION . PAGE : 1
PAROLEE CHRONO REPORT
FROM OL/07/2019 THRU 03/08/2019

NAME: WHITE,LARRY AREA: BROOKLYN IIT
NYSID; 01472859N SPO NAME: LUCAS,_LACHONDA

DIN: 10A4609 PO NAME: DANDRIDGE, SHANAVIA
DATE TIME TYPE : ACTIVITY. LOCATIGN

 

ENTERED BY: ANTOINE,SINONE A
AREA: MANHATTAN II SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOLNE,SIMONE

 

SPO REVIEW: 03/18/2019

ENTERED BY: ANTOINE,SIMONE A

AREA: MANHATTAN IIL SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
03/07/2019 04:34PM LETTER TO OTHER
PO GRZELAK. PH?

 
 
 
 
    

 
 

_ eyYO INFORM HIM THAT IS LF IMPERATIVE THAT..
Hy 3/8/19 BEFORE 1ZNOON TO VIEW THE SURVEILLAN?
THE TEXT Ars0. STATES: “THAT T,

SPO AN eg eee .

ENTERED BY: GONZALEZ;CARMEN
AREA: MANHATTAN II SPO NAME: PAREDES, CLAUDIO PO NAME: ANTOINE,SIMONE
03/07/2019 03:18PM COMMAND CTR CALL FROM 24/ FIELD ALERT!
LAW ENFORCEMENT

xREDACTED ~ THIS INFORMATION HAS BEEN REDACTED AS IT IS EXEMPT FROM PUBLIC
DISCLOSURE PURSUANT TO SECTION 87¢€2)(A), CB), CF), AND (G) OF THE PUBLIC
OFFICERS LAW AND 9 NYCRR SECTION 8000,5¢(C)¢€2)
ENTERED BY: ANTOINE,SIMONE A
AREA: MANHATTAN II SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
03/07/2019 O1:L2PM_ TELEPHONE FROM QTHER LAW ENFORCEMENT
GRZELAK™ “CONFIRMED THAT. HE ELVED FAXED WARRANT. DET GREELAK REPORTED... THAT.

: EMAIL COMPLAINT ‘REPO ND T :

 
     
 

   
 
 
 

SPO REVIEW: NONE
ENTERED BY: ANTGINE, SIMONE A

AREA: HANHATTAN II SPO NAME: PAREDES, CLAUDIO ' PO NAME: ANTOINE,SIMONE
03/07/2019 DL:LOPM LETTER TO OTHER

WARRANT FAXED TO DET JAMES GRZELAK FAX# 718-590-5557.

SPO REVIEW: NONE

ENTERED BY: MEDINA, MIGUEL .

AREA: MANHATTAN II SPO NAME: PAREDES,CLAUDIO PO NAME: ANTOINE,SIMONE
03/07/2019 12:31PM OTHER WORK WARRANT ISSUED AREA OFFICE
NEW ARREST WARRANT 0810167. ISSUED ON 03/07/2019

SPQ REVIEW: NONE .

   

 

 

 
Case 1:19-cr-00277-JSR Document 54 Filed 09/29/20 Page 18 of 18

New York State -, DOCCS
Community Supervision
SPECIAL CONDITIONS OF RELEASE TO PAROLE SUPERVISION

. . . . Page: 2
Name: WHITE,LARRY : NYSID: O1472859N

Date of Release: 05/04/2017 Supervision Maximum: 08/15/2021

I hereby certify that I have read and understand tha above Spacial Conditions
of my release and that I have received a copy of these Special Conditions.

Signed this II day of a) i , LAF. a _. :
| / Witness: POBybou-e de 23u

to Area Office 3) copy to Central Office

 

  
  

Releasee:
1} copy to Releasee 2) co

FORM 3020A (09/2008) Print Date: 01/16/2019

 
